DETAILED ACTION
Status of Claims
	Claims 1-2, 4-13, 15, 29-30, 33 and 37-39 are pending.
	Claims 3, 14, 16-28, 31-32, 34-36 and 40-46 are cancelled.
	Claims 12-13, 15, 29-30, 33 and 37-39 are withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2 and 4-11 in the reply filed on 29 March 2021 is acknowledged. Claims 12-13, 15, 29-30, 33 and 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the term “poly(phenylenediaminie)” appears to include a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 2, it is unclear if the metallic electrode is inclusive of all the metals listed, one of the metals listed or some other scenario. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 8,005,526).
Regarding claim 1, Martin discloses producing a bioelectrode device including a reference electrode (Col. 5 lines 47-50 = a method for constructing a solid-state reference electrode), said method comprising:
Providing a conductive substrate (e.g. gold) into a solution comprising a monomer precursor (e.g. EDOT) (Col. 3 lines 15-23, Col. 5 lines 34-38, Col. 7 line 61- Col. 8 line 14, Col. 9 lines 37-52,Col. 12 lines 29-45 = immersing a metallic electrode in a solution comprising a monomer precursor);
Carrying out electropolymerization using galvanostatic or potentiostatic current (Col. 12 lines 32-38 = applying a fixed or time-varying electrical potential or current to the metallic electrode, thereby serving to simultaneously electro-polymerize the monomer precursor and electrodeposit a conducting polymer, synthesized from the electro-polymerization of said monomer precursor, onto the said metallic electrode surface);
Wherein the conducting polymer comprises PEDOT (Col .12 lines 43-44 = wherein the conducting polymer comprises poly(3,4-ethylenedioxythiophene).  Regarding the phrase of the preamble including “for use in an analyte-selective intracutaneously- or subcutaneously-implanted electrochemical cell”, the use of the electrode does not further limit the method of forming or constructing the electrode. 
Regarding claim 2, the instant claim is indefinite as described above.  As best as can be interpreted the instant claim requires at least one of the metals.  Martin discloses the electrode comprising gold (Col. 5 line 34). 
Regarding claim 4, Martin discloses the monomer precursor comprising EDOT (Col. 12 line 30 =3,4-ethylenedioxythiophene).
Regarding claim 6, Martin discloses wherein the solution contains a dopant including anionic or cationic dopant (Col. 3 lines 15-16, Col. 7 lines 49-51, Col. 12 lines 32-33, and Col. 28 lines 46-50). 
Regarding claim 7, Martin discloses dopants including phosphate-buffered saline, sulfonic acid, etc. (Col. 9 lines 37-66). 
Regarding claim 8, Martin discloses dopants including lithium (LiClO4) and Hanks salt solution (e.g. sodium) (Col. 9 lines 37-66). 
Regarding claim 9, Martin discloses carrying out electropolymerization using galvanostatic or potentiostatic current (Col. 12 lines 32-38). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 8, 005,526) in view of Mangold et al. (“Reference electrodes based on conducting polymer bilayers” Synthetic Metals, 119, 2001, 345-346).
Regarding claim 5, Martin discloses the claimed invention as applied above.  Martin fails to disclose the method further comprising forming two or more layers of the conducting polymer.  The mere duplication of a conducting polymer layer has no patentable significance unless a new and unexpected result is produced. Moreover, the teachings of Mangold are herein cited for disclosing a reference electrode that is formed of conducting polymer bilayers for producing layers with anion- and cation-exchanger properties that exhibit stable open circuit potentials (abstract). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising forming two or more conducting polymer layers because Mangold teaches producing layers with anion- and cation-exchanger .
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 8, 005,526) in view of Waltman et al. (“Electrically conducting polymers: a review of the electropolymerization reaction, of the effects of chemical structure on polymer film properties, and of applications towards technology” Canadian Journal of Chemistry, 64, 1, 1986, 76-95).
Regarding claim 10, Martin discloses the claimed invention as applied above.  Martin does not explicitly disclose the formation of radical anion or cation, however, in the same or similar field of electropolymerization, Waltman discloses that during oxidative electropolymerization of conducting polymers, an electrical potential is applied to encourage the formation of a radical cation, thereby yielding charge carriers within the electrodeposited conducting polymer (p. 79-82).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would expect the formation of a radical cation because Waltman discloses that during oxidative electropolymerization, a radial cation is produced.  
Regarding claim 10, Martin discloses the claimed invention as applied above.  Martin does not explicitly disclose wherein the electrical potential or current is applied to reduce or oxidize the monomer precursor, thereby giving rise to charge carriers within the electrodeposited conducting polymer, however, in the same or similar field of electropolymerization, Waltman discloses that during oxidative electropolymerization of conducting polymers, an electrical potential is applied to oxidize the monomer precursor, thereby giving rise to charge carriers within the electrodeposited conducting polymer (p. 79-82).  Before the effective filing date of the claimed invention, one of ordinary skill in the art would expect the formation of a radical cation .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,169,284 – sulfate dopant.
Kassim et al. “Effect of reactor configuration and temperature on Electropolymerization of Sodium Camphorsulfonate-Doped Polypyrrole” Malaysian Journal of Analytical Sciences, 7, 1, 2001, 25-27. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795